         Case 6:20-cv-00463-ADA Document 23 Filed 09/17/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

WSOU INVESTMENTS LLC                             §
                                                 §
vs.                                              §        NO: WA:20-CV-00463-ADA
                                                 §
MICROSOFT CORPORATION                            §



            ORDER RESETTING TELEPHONIC SCHEDULING CONFERENCE




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone conference on September 18, 2020 at 03:00 PM . Please call (866) 434-5269
with access code 9678090 to be included in the hearing.


               SIGNED on 17th day of September, 2020.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
